Shebwood, P. J.
Action on constable’s bond in penal sum of $5,000, brought against constable Henning and Ms sureties for Ms failing to execute a writ of restitution issued at the instance of relator; trial had, and judgment for penalty to be satisfied upon the payment of $200; hence, this appeal.
The cause has been heard twice before the circuit court, and on the first trial the defendants were successful; but on appeal to the St. Louis court of appeals the judgment was reversed, and the cause remanded. 26 Mo. App. 119. On the last trial the relator was sue-• cessful, as already seen.
This suit does not involve, in any sense, title to real estate within the meaning of section 12, article 6, of the constitution, nor is a state officer a party. State ex rel. Holmes v. Dillon, 90 Mo. 229; State ex rel. Bender v. Spencer, 91 Mo. 206.
Therefore, an order will be entered transferring this cause to the St. Louis court of appeals.
All concur, except Babolay, J., not sitting.